DETAILED ACTION
This communication is in response to the claims filed on 07/14/2020.
Application No: 16/928,903.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Brett L. Mellor on August 15, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
1.	(Previously Presented) A computer-implemented method for extracting data from obituaries, the method comprising:
receiving an image;
recognizing text in the image;
determining that the image contains at least one obituary;
segmenting the image into a plurality of sections;
determining that a section of the plurality of sections contains an obituary of the at least one obituary, the obituary containing a plurality of words and corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving a plurality of input words corresponding to an input obituary;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.
2.	(Previously Presented) The computer-implemented method of claim 1, wherein the entity tagging ML model is a neural network.
3.	(Previously Presented) The computer-implemented method of claim 1, wherein the relationship component is selected from the group comprising: SELF, SPOUSE, CHILD, SIBLING, and PARENT.
4.	(Previously Presented) The computer-implemented method of claim 1, wherein the category component is selected from the group comprising: PERSON, PLACE, DATE, and AGE.
5.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
predicting, using a gender prediction ML model, a gender for each of the plurality of words for which the category component of the particular entity tag that is assigned is PERSON. 
6.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
assigning, using a name assignment ML model, a name part tag from a set of name part tags to each of the plurality of words for which the category component of the particular entity tag that is assigned is PERSON, wherein the set of name part tags at least includes GIVEN NAME, SURNAME, and MAIDEN NAME. 
7.	(Currently Amended) A computer-implemented method for extracting data from obituaries, the method comprising:
receiving an image;
segmenting the image into a plurality of sections;
determining that a section of the plurality of sections contains an obituary  containing a plurality of words, the obituary corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving an input obituary containing a plurality of input words;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.
8.	(Previously Presented) The computer-implemented method of claim 7, wherein the entity tagging ML model is a neural network.
9.	(Previously Presented) The computer-implemented method of claim 7, wherein the relationship component is selected from the group comprising: SELF, SPOUSE, CHILD, SIBLING, and PARENT.
10.	(Previously Presented) The computer-implemented method of claim 7, wherein the category component is selected from the group comprising: PERSON, PLACE, DATE, and AGE.
.	(Canceled).

12.	(Currently Amended) The computer-implemented method of claim 7 [[11]], further comprising:
recognizing text in the image.
13.	(Canceled .
14.	(Previously Presented) The computer-implemented method of claim 7, further comprising:
predicting, using a gender prediction ML model, a gender for each of the plurality of words for which the category component of the particular entity tag that is assigned is PERSON. 
15.	(Previously Presented) The computer-implemented method of claim 7, further comprising:
assigning, using a name assignment ML model, a name part tag from a set of name part tags to each of the plurality of words for which the category component of the particular entity tag that is assigned is PERSON, wherein the set of name part tags at least includes GIVEN NAME and SURNAME. 
16.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving an obituary containing a plurality of words, the obituary corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving an input obituary containing a plurality of input words;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.
17.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the entity tagging ML model is a neural network.
18.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the relationship component is selected from the group comprising: SELF, SPOUSE, CHILD, SIBLING, and PARENT.
19.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the category component is selected from the group comprising: PERSON, PLACE, DATE, and AGE.
20.	(Canceled)[AltContent: textbox ()].


*** 

Reasons for allowance
Claims 1-10, 12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A computer-implemented method for extracting data from obituaries, the method comprising:
receiving an image;
recognizing text in the image;
determining that the image contains at least one obituary;
segmenting the image into a plurality of sections;
determining that a section of the plurality of sections contains an obituary of the at least one obituary, the obituary containing a plurality of words and corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving a plurality of input words corresponding to an input obituary;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.
 
 
 The representative claim 7 distinguish features are underlined and summarized below: 
 A computer-implemented method for extracting data from obituaries, the method comprising:
receiving an image;
segmenting the image into a plurality of sections;
determining that a section of the plurality of sections contains an obituary containing a plurality of words, the obituary corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving an input obituary containing a plurality of input words;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.


 The representative claim 16 distinguish features are underlined and summarized below: 
A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving an obituary containing a plurality of words, the obituary corresponding to a deceased individual; and
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories;
wherein, prior to assigning the entity tag, the entity tagging ML model is trained by:
receiving an input obituary containing a plurality of input words;
creating a first training set based on the plurality of input words;
training the entity tagging ML model in a first stage using the first training set;
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and
training the entity tagging ML model in a second stage using the second training set.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 7 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Bayliss, Haynes and Charnock teaches following:
 	Bayliss (US 20100094910 A1) teaches methods for linking entity references and identifying associations. In particular, a method for linking a plurality of entity references to at least one entity using one or more constructed ghost entity references is provided. The method comprises the steps of identifying, for one or more common data fields, at least one unique field value from one or more entity references linked to a given entity and constructing, for the given entity, at least one ghost entity reference including the at least one unique field value, wherein the at least one ghost entity reference represents at least one potential entity reference for the given entity. The method further comprises linking at least one of the plurality of entity references to the given entity when a match probability between the at least one entity reference and the ghost entity reference is greater than a defined threshold.

Haynes (US 20150363481 A1) teaches a method for, activities that can comprise and/or relate to, automatically generating a story regarding a predetermined topic from a plurality of assertions. Further, method genealogy involves the study of unified lineages, while family history involves the study of those related by familial and other close interpersonal relationships, even if not genetic or marital. Further, certain exemplary embodiments can provide a relationship calculator that can determine the consanguinity, kinship, meioses, and/or “blood relation” between and/or separating any two individuals. Further,  an exemplary DBMS can define, provide, and/or utilize an Individuals table and/or corresponding fields, such as fields for entering, storing, searching, communicating, and/or rendering records and/or data for, associated with, and/or that describe one or more individuals (past, present, and/or future) . Further, A given source can present, describe, and/or contain any of numerous types of records, data, and/or information, such as birth records, marriage records (e.g., marriage bonds, licenses, registrations, etc.), mortality records, death records, cemetery records (e.g., burial surveys, headstones, etc.), obituaries, wills, probate and/or estate-oriented records.
 
Charnock (US 20030182310 A1) teaches a processing system for retrieving interrelated documents. The system comprises a document repository for storing a plurality of documents, a metadata repository for storing a plurality of metadata elements to represent relations between the documents, and a sociological analysis engine to identify relationships between the documents using the metadata elements from the metadata repository.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories; and 
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and training the entity tagging ML model in a second stage using the second training set.

Bayliss teaches methods for linking entity references and identifying associations; but failed to teach one or more limitations including, 
assigning, using an entity tagging machine learning (ML) model, an entity tag from a set of entity tags to each of one or more words of the plurality of words, wherein each particular entity tag from the set of entity tags includes a relationship component and a category component, wherein the relationship component indicates a relationship between a particular word of the plurality of words to which the particular entity tag is assigned and the deceased individual, and wherein the category component indicates a categorization of the particular word to a particular category from a set of categories; and 
creating a second training set including a subset of the plurality of input words to which entity tags were incorrectly assigned after the first stage; and training the entity tagging ML model in a second stage using the second training set.

Haynes and Charnock alone or in combination failed to cure the deficiency of Bayliss.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for extracting data from obituaries containing a plurality of words. Further, using a machine learning model, an entity tag from a set of entity tags may be assigned to each of one or more words of the plurality of words. Each particular tag from the set of entity tags may include a relationship component and a category component. The relationship component may indicate a relationship between a particular word and the deceased individual. The category component may indicate a categorization of the particular word to a particular category from a set of categories. The extracted data may be stored in a genealogical database. Further, Information contained in obituaries can provide a valuable source of genealogical information as they often include names of family members as well as dates and locations of major life events. However, finding the obituary of a particular person and extracting information from this obituary once it is found remains a labor-intensive, manual process. No accurate, automated method is currently available to identify obituaries, extract facts from the text of these obituaries, and match them to individuals in a database. Accordingly, new systems, methods, and other techniques for extracting data from obituaries are provided.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645